DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 1-7 and 9-17 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- wherein an uppermost surface of the bearing (300) is exposed through the hole in the bracket (200), wherein an inner surface of the bearing pocket part (210) includes a first surface (210A), a second surface (210B), and a third surface (210C) the second surface (210B) being perpendicular to the first surface (210A) and the third surface (210C), wherein the first surface is in direct physical contact with an outer circumferential surface of the bearing (300), wherein at least a portion of the second surface (210B) is in direct physical contact with the uppermost surface of the bearing (200), wherein the third surface (210C) is disposed between the first surface (210A) and the second surface (210B) in a height direction of the bracket (200) while being spaced apart from the outer circumferential surface of the bearing (300), wherein a gap (S) is formed between the third surface (210C) and the bearing (300) and the second surface (210B) is exposed to the gap (S) (see fig. 7 below) -- in the combination as claimed.
Claims 2-7 and 9-16 are allowed due to their dependence on claim 1.



    PNG
    media_image1.png
    447
    606
    media_image1.png
    Greyscale

Regarding claim 17 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- wherein an uppermost surface of the bearing (300) is exposed through the hole in the bracket (200), wherein an inner surface of the bearing pocket part (210) includes a first surface (210A), a second surface (210B), and a third surface (210C) the second surface (210B) being perpendicular to the first surface (210A) and the third surface (210C), wherein the first surface is in direct physical contact with an outer circumferential surface of the bearing (300), wherein at least a portion of the second surface (210B) is in direct physical contact with the uppermost surface of the bearing 
 		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834